[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                 FILED
                             No. 04-16462               U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                         Non-Argument Calendar                June 16, 2005
                       ________________________            THOMAS K. KAHN
                                                               CLERK
                  D. C. Docket No. 04-03007-CV-TWT-1


SPELLMAN MOUSSIGNAC,

                                                           Plaintiff-Appellant,

     versus

GEORGIA DEPARTMENT OF HUMAN RESOURCES,
MARIAH WASHINGTON, et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                             (June 16, 2005)


Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Georgia resident Spellman Moussignac appeals the district court’s dismissal,

for lack of jurisdiction, of his removal proceedings of a state court action for child

support. He claims the district court erred by dismissing his removal action of a

recovery of child support, initiated against him by the Georgia Department of

Human Resources (GDHR) in the Superior Court of Cobb County, Georgia. He

also argues the GDHR violated his rights under the Bankruptcy Code by

garnishing his wages and suspending his driver’s license during the bankruptcy

proceedings.

      Whether the district court had removal jurisdiction is a question we review

de novo. Henson v. Ciba-Geigy Corp., 261 F.3d 1065, 1068 (11th Cir. 2001),

affirmed sub nom., Syngenta Crop Protection, Inc. v. Henson, 123 S. Ct. 366

(2002). “Whenever it appears by suggestion of the parties or otherwise that the

court lacks jurisdiction of the subject matter, the court shall dismiss the action.”

See Fed. R. Civ. P. 12(h)(3).

      “The federal judiciary has traditionally abstained from deciding cases

concerning domestic relations. As a result, federal courts generally dismiss cases

involving divorce and alimony, child custody, visitation rights, establishment of

paternity, child support, and enforcement of separation or divorce decrees still

subject to state court modification.” Ingram v. Hayes, 866 F.2d 368, 369 (11th Cir.



                                           2
1988) (citations omitted) (holding although diversity of citizenship existed, the

district court properly abstained from exercising jurisdiction in domestic relations

case). However, the domestic relations exception “does not justify abstention in all

diversity cases involving intra-family disputes.” Id. at 369–70.

       The district court did not err by dismissing Moussignac’s removal action for

lack of jurisdiction because the federal judiciary has traditionally abstained from

deciding cases concerning domestic relations. Even though the domestic relations

exception does not justify abstention in all diversity cases involving intra-family

disputes, there is no diversity of citizenship in this case since Moussignac and the

GDHR are residents of Georgia. Accordingly, because the district court lacked

subject matter jurisdiction over Moussignac’s removal action, it did not err by

dismissing the case.1

       AFFIRMED.




       1
          We also agree with the district court’s assessment that Mounssignac failed to comply
with the removal procedure of 28 U.S.C. § 1446. First, Moussignac did not submit any
documents, such as copies of all process, pleadings, and orders served upon him in the state
action initiated against him by the GDHR. Second, he failed to specify the grounds for removal.
Finally, Moussignac’s notice of removal was untimely. See 28 U.S.C. § 1446.

                                               3